Citation Nr: 1139798	
Decision Date: 10/26/11    Archive Date: 11/07/11

DOCKET NO.  05-08 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1973 to January 1977, and on active duty for training in August 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

On his March 2005 VA Form 9, the Veteran requested a Board hearing by videoconference.  On July 2005 correspondence, the Veteran indicated that he wished to withdraw his request for a Board hearing.

The claim for entitlement to a TDIU, inter alia, was denied by the Board in September 2008, and appealed to the United States Court of Appeals for Veterans Claims (Court) by the Veteran.  In November 2010, pursuant to a memorandum decision, the Court set aside the Board's decision to deny the Veteran's claim for a TDIU and remanded the case to the Board.

In March 2011, the Board remanded the Veteran's claim for a VA examination, in accordance with the directives set forth in the November 2010 memorandum decision.  The claim is again before the Board for appellate review.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim for a TDIU have been accomplished.

2.  The Veteran has been awarded service connection for low back syndrome (rated as 40 percent disabling), tinnitus (rated as 10 percent disabling), and left ear hearing loss (rating as 0 percent disabling); the combined rating for these service-connected disabilities is 50 percent.

3.  The Veteran's service-connected disabilities have not met the percentage requirements for award of a schedular TDIU, and these disabilities have not been shown to prevent him from obtaining or retaining substantially gainful employment.


CONCLUSION OF LAW

The criteria for a TDIU, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b), are not met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings, as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, a July 2003 letter provided notice to the Veteran regarding what information and evidence was needed to substantiate the claim for a TDIU, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  A March 2006 letter also informed the Veteran how disability ratings and effective dates are assigned and the type of evidence that impacts those determinations.

After issuance of the letters, and opportunity for the Veteran to respond, the March 2006 and August 2011 Supplemental Statements of the Case reflect readjudication of the claim.  Hence, while some notice was provided to the Veteran after the initial adjudication of the claim, the Veteran is not shown to be prejudiced by the timing of VCAA-compliant notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence associated with the claims file consists of service, Social Security Administration records, VA and private treatment records, and the report of an April 2011 VA examination.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran, and by his representative, on his behalf.

The Board finds that no additional RO action to further develop the record in connection with the claim for a TDIU is warranted.  The Board notes that in July 2004 correspondence the Veteran requested that VA obtain his service medical records for the year 1978 from Fort McClellan Army Hospital.  The Board observes, however, that records from that time would not be relevant to the current evaluation of his service-connected disabilities.  Therefore, a remand to obtain any such existing records would impose unnecessary additional burdens on adjudication resources, with no benefit flowing to the veteran, and is, thus, unnecessary.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).

In summary, the duties imposed by the VCAA have been considered and satisfied. The Veteran has been notified and made aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with this claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter remaining on appeal, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claim file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Total disability will be considered to exist when there is present any impairment of mind or body, which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  See 38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  Before a total rating based upon individual unemployability may be granted, there must also be a determination that the veteran's service-connected disabilities are sufficient to produce unemployability without regard to advancing age or nonservice-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.

It is provided further that the existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the percentages referred to in this paragraph for the service-connected disability or disabilities are met and in the judgment of the rating agency such service-connected disabilities render the veteran unemployable.  See 38 C.F.R. § 4.16(a).

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, in the case of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet these schedular percentage standards, the case should be submitted to the Director, Compensation and Pension Service, for extra-schedular consideration.  The veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  See 38 C.F.R. § 4.16(b).

If the schedular rating is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of the veteran.  See 38 C.F.R. §§ 3.341(a), 4.19.  Factors to be considered are the Veteran's education, employment history, and vocational attainment.  See Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).  The provisions of 38 C.F.R. § 4.16(b) allow for extraschedular consideration of cases in which veterans who are unemployable due to service-connected disabilities do not meet the percentage standards set forth in 38 C.F.R. § 4.16(a).

In this case, service connection is in effect for low back syndrome (rated as 40 percent disabling), tinnitus (rated as 10 percent disabling), and left ear hearing loss (rating as 0 percent disabling).  The combined evaluation is 50 percent.  At 50 percent, the Veteran's combined disability rating does not meet the schedular criteria for consideration of a TDIU rating under 38 C.F.R. § 4.16(a).  For those veterans who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a), total disability ratings for compensation may nevertheless be assigned when it is found that the service- connected disabilities are sufficient to produce unemployability.  These cases should be referred for extra-schedular consideration. See 38 C.F.R. § 4.16(b).

The evidence of record reflects that the Veteran has work experience as a laborer and attained a GED.  On April 2011 VA examination, the Veteran reported that he had not worked since 1986.  Prior to that time, he worked in labor construction.  The Veteran also reported that he could walk about 50 yards, and could stand about 15 to 20 minutes.  Otherwise, his right knee would swell.  The Veteran asserted that he was able to sit maybe 15 to 20 minutes.  The Veteran did not do any recreational activities.

The Veteran reported that he had been using a walker for five years with his gait problem, and it helped.  He also had used a cane for more than 10 years outside of the home, and used it at home sometimes with walking and for support.  The Veteran also reported using a back brace at times for support.  He had been using a transcutaneous electrical nerve stimulator (TENS) unit for his low back for more than 10 years.  He reported that he utilized it when coming to appointments and also sometimes at home.  The Veteran also stated that he used a lot of heating pads for the low back, which helped.

The Veteran described his current symptoms as constant, intense pain in the upper lumbar area, with stiffness, weakness, lack of endurance, and fatigability.  Increased pain was noted on exertion.  The Veteran also reported radicular symptoms into both legs, on the right more than left.  He had numbness diffusely up and down in both extremities, a tingling feeling in the back of the legs, and weakness in both lower extremities.  The Veteran did not have any bladder dysfunction or incontinence.  The Veteran used a back brace whenever he tried to do something at home or when he left the house, and it helped some.  He also used a walker for outside, and a cane at home.  He reported a history of imbalance and falls.  The Veteran reported that functional limitations with the back disability included problems with picking up items, driving long distances, lifting, sitting, or standing long periods of time.

On physical examination of the thoracolumbar spine, there was no swelling, tenderness, or warmth.  The Veteran had subjective tenderness.  No muscle spasms were palpable.  Active range of motion was forward flexion to 90 degrees, including after three repetitions.  In a standing position, forward flexion decreased to 75 degrees.  Range of motion was limited by guarding and discomfort.  Extension was from zero to 15 degrees.  The physician found no deformity, malalignment, drainage, tenderness, edema, redness, heat, spasms, painful motion, abnormal movement, guarding of movement, fatigue, lack of endurance, weakness, atrophy, incoordination, instability, or pertinent abnormal weight bearing, except as previously noted.  On neurological examination, the Veteran was able to ambulate without a walker for a few short steps, with no limping.  The Veteran could not walk on heels and toes, stand on one leg, or do tandem.  Sensory examination revealed decreased pinprick in the left lower extremity.  The physician noted, however, that it was more of diffuse and not in a dermatomal, radicular, or peripheral pattern.  Vibration and position sense was intact.

X-ray of the lumbar spine revealed degenerative disc disease and degenerative facet disease, as well as probably unbalanced sacralization of L5 with fusion on the left.  The physician reviewed the claims file, and documented in detail the significant evidence of record.  The Veteran was diagnosed with service-connected chronic low back pain syndrome/lumbar strain, nonservice-connected lumbar spine degenerative disc disease and degenerative facet disease, and nonservice-connected status post anterior fusion C2 to C7 and with residual myelopathy.  The physician noted that the Veteran used a TENS unit for his low back disability, but found that the TENS unit was less likely than not to affect light sedentary work.  He also found that the cane and walker was more likely than not for his residual cervical myelopathy.  The physician stated that with the Veteran's service-connected low back disability, he had symptoms of subjective pain.  The Veteran had mild functional limitations with physical type of activity that required bending, prolonged walking, standing, or prolonged sitting and impacted mainly with physical activity, but these limitations were less likely than not to affect mobility symptoms.  The physician found, therefore, that the Veteran was able of sedentary to light duty employment, based on his service-connected disabilities alone, if he so chose.  He also found that the Veteran's nonservice-connected neck disorder was more likely than not affecting his mobility and required the use of a cane and walker.  The physician noted that this nonservice-connected disability would affect the Veteran's ability to maintain and sustain gainful employment.  The physician found that clinically, the Veteran's mobility symptoms were related to his cervical spine disorder and not correlated with his low back disorder, and not caused by or a result of his service-connected low back disorder.

The Board accepts the opinion in connection with the claim for a TDIU as competent and adequate, based as it was upon full consideration of the Veteran's documented history, a full medical examination, and the Veteran's assertions.  In so doing, the Board notes that the examiner did not provide an opinion as to whether the Veteran's tinnitus and/or hearing loss caused him to be unable to obtain or maintain gainful employment.  The Board, however, finds that this does not render the opinion inadequate.  In his brief to the Court, the Veteran argued that he was unemployable by virtue of his low back disability alone.  Further, the evidence of record does not even suggest that the Veteran's left ear hearing loss or bilateral tinnitus affects his unemployability.  The Veteran's speech recognition scores in the left ear have been consistently high, and on a May 2005 VA treatment note, the audiologist noted that the Veteran had excellent word recognition testing at conversational levels.  The audiologist also noted that the Veteran's hearing loss was "quite mild."  Notably, the Veteran has more severe hearing loss in the right ear, however, this ear is not service connected.

For these reasons, the Board finds that the April 2011 examination and opinion were adequate.  See also Stegall v. West, 11 Vet. App. 268, 270-71 (1998); D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008) (requiring only substantial compliance with remand instructions).

The Board also notes that although the Veteran has been determined to be disabled for Social Security purposes, pertinent medical records show that his inability to pursue employment has been due significantly to severe spondylosis of the cervical spine.  While many physicians have attributed the Veteran's unemployability to his cervical spine disability, it has not been stated by any medical authority, including the April 2011 VA examiner, that the Veteran's service-connected disabilities, alone, preclude employment.  See, e.g., May 2006 letter from cervical spine neurosurgeon noting that the Veteran is permanently disabled [from his cervical spine disability]; April 2004 VA physician note stating that the Veteran is unable to work due to cervical fusion.  Inasmuch as it has not been found that the service-connected disabilities are sufficient to produce unemployability, referral for extra-schedular consideration is not required.

Based on the evidence discussed above, the record does not demonstrate the Veteran's service-connected disabilities alone actually preclude him from engaging in substantially gainful employment, and that he is totally disabled due to his service-connected disabilities.  The Board recognizes that the Veteran's service-connected low back and other disabilities affect his ability to secure or follow a substantially gainful occupation.  In recognition of the severity of his service-connected disabilities, the Veteran is currently rated as a combined 50 percent disabled.  However, in this case, there is no reason for the Board to conclude that the Veteran's service-connected disabilities alone produce unemployability or are so unusual or exceptional as to warrant referral of the case for extra-schedular consideration.  See 38 C.F.R. §§ 3.321, 4.16(b) (2010).


ORDER

Entitlement to a TDIU is denied.



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


